Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-19-1998

In Re: Sacred Heart
Precedential or Non-Precedential:

Docket 97-1126




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"In Re: Sacred Heart" (1998). 1998 Decisions. Paper 31.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/31


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed February 19, 1998

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 97-1126

IN RE: SACRED HEART HOSPITAL OF NORRISTOWN,
d/b/a SACRED HEART HOSPITAL &
REHABILITATION CENTER,

       Debtor

SACRED HEART HOSPITAL OF NORRISTOWN, d/b/a
SACRED HEART HOSPITAL & REHABILITATION CENTER

v.

COMMONWEALTH OF PENNSYLVANIA,
DEPARTMENT OF PUBLIC WELFARE
(D.C. Civil Action No. 96-cv-06172)

IN RE: SACRED HEART HOSPITAL OF NORRISTOWN,
d/b/a SACRED HEART HOSPITAL &
REHABILITATION CENTER,

       Debtor

SACRED HEART HOSPITAL OF NORRISTOWN

v.

COMMONWEALTH OF PENNSYLVANIA,
DEPARTMENT OF PUBLIC WELFARE
(D.C. Civil Action No. 96-cv-06286)

Sacred Heart Hospital of Norristown,

       Appellant.
On Appeal from the United States District Court
for the Eastern District of Pennsylvania
(D.C. Civil Action Nos. 96-cv-06172 and 96-cv-06286)

Argued 9/25/97

Present: COWEN, ROTH and LEWIS, Circuit Judges.

ORDER AMENDING SLIP OPINION

IT IS ORDERED that the slip opinion in the above case,
filed on January 8, 1998, be amended as follows:

On page 16, lines 32-33, delete the "[" and delete the
words "/unique/similar to the Fourteenth Amendment
in effect as]". The line should then read "sufficiently
powerful to abrogate state sovereign immunity."

       By the Court,

       /s/ Jane R. Roth

       Circuit Judge

Dated: February 19, 1998

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               2